Motion for an order granting a reargument of motion for leave to appeal to the Court of Appeals from orders of this court entered May 29, 1941, for extension of time to answer, or, in the alternative, for reargument of appeals from orders entered in the Supreme Court March 21, 1941, denied, with ten dollars costs, with leave to defendants-appellants to answer the complaint within five days after service of order upon payment of said costs. Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.